Detailed Action
	This action is responsive to an original application filed on 5/13/2020 with acknowledgement that this application is a 371 of PCT/NL2018/050766 and claims a priority date of 11/15/2017 to foreign application NL2019915.
	Claims 1-15 are currently pending.  Claim 1 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 was filed on the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circumferential groove provided in the cylindrical bearing seat” (Claim 8 Lines 2-3) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
In Page 7 Lines 12-15, “there is some play between the cylindrical outer bearing surface 15 and the cylindrical outer bearing surface 15.  During use the space between the cylindrical outer bearing surface 15 and the cylindrical outer bearing surface 15 will fill with liquid to create a liquid bearing layer” should be revised to correct an apparent scrivener’s error.
Appropriate correction is required.
Claim Objections
Claims 1, 6, 9-10, and 12-14 are objected to because of the following informalities:
Claim 1 Line 2 should be indented to ensure proper formatting of the claim. 
In Claim 1 Line 9, “outside the housing” should be revised to “outside of the housing” to ensure proper grammar.
In Claim 6, “a cylindrical outer bearing surface” should be revised to “a first cylindrical outer bearing surface” and in Claims 6, 9-10, and 12 each instance of “the cylindrical outer bearing surface” should be revised to “the first cylindrical bearing surface” to ensure clarity in the claims since a “second cylindrical outer bearing surface” is claimed in Claims 11-12.
In Claim 10 Lines 2-3, “a diameter of cylindrical outer bearing surface” should be revised to “a diameter of the cylindrical outer bearing surface” to ensure proper grammar.
In Claim 12 Line 6, “an axial liquid bearing in direction of the liquid outlet end” should be revised to “an axial liquid bearing in a direction of the liquid outlet end” to ensure proper antecedent basis and proper grammar. 
In Claim 13 Line 4, “an axial bearing in direction of the liquid inlet end” should be revised to “an axial bearing in a direction of the liquid inlet end” to ensure proper antecedent basis and proper grammar.
In Claim 14 Line 3, “the flow of liquid” should be revised to “a flow of liquid” to ensure proper antecedent basis. 
In Claim 14 Line 4, “over the circumference of the axial pressure compensator” should be revised to “over a circumference of the axial pressure compensator” to ensure proper antecedent basis.
In Claim 14 Line 3, “the liquid inlet end of the housing” should be revised to “the liquid inlet end” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The term “axial pressure compensator” in Claims 1-3, 5-7, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “axial pressure compensator” in Claims 1-3, 5-7, and 13-14 corresponds to Page 7 Lines 3-4 of the specification which state “The axial pressure compensator 12 comprises a cylindrical bearing seat 13 and an axial bearing surface 14 that form a bearing for the rotatable nozzle head support shaft”.  Therefore, the “axial pressure compensator” in Claims 1-3, 5-7, and 13-14 will be interpreted as being a bearing and equivalents thereof.  Examiner notes that Merriam Webster defines a bearing as an object, surface, or point that supports or a machine part in which another part turns or slides.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 Lines 2-3 state “wherein the outlet openings of the liquid guiding channels end into a circumferential groove provided in the cylindrical bearing seat”, which is not supported by the disclosure which states “the outlet openings of the liquid guiding channels end into a circumferential groove provided in the cylindrical bearing seat. In this embodiment, liquid flowing out of the outlet openings of the liquid guiding channels will first flow into a groove in the cylindrical bearing seat from which the liquid may flow into the liquid inlet openings of the liquid channel of the nozzle head support shaft” in Page 4 Lines 16-20 of the Specification but does not clearly show a circumferential groove provided in the cylindrical bearing seat in any figures. In fact, claim 8 is objected to under 37 CFR 1.83(a) because the original disclosure fails to show a circumferential groove as recited in Claim 8 Lines 2-3.  Therefore, where and in what form the circumferential groove is provided in the cylindrical bearing seat has not been reasonably conveyed.  For the purpose of examination, Claim 8 will be interpreted as best understood by the examiner.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Claim 1 Line 1 states “a high pressure nozzle” and the term “high pressure” is a relative term.  The term “high pressure” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree  (Page 6 Line 14 of the specification provides a typical pressure range of provided liquid flow, however it is not clear if this is to be treated as an explicit definition of the term high pressure or not).  It is not clear what a minimum operating pressure of a nozzle must be to qualify it as being a “high pressure nozzle”.  For the purpose of examination, the term “high pressure nozzle” in Claims 1-15 will be interpreted as “nozzle”.
Claim 1 is also indefinite because Lines 13-15 state “wherein the axial pressure compensator is arranged to substantially compensate axial pressure force from liquid entering the channel at the liquid end” and the term “substantially” is a relative term.  The term “substantially” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how much axial pressure force the axial pressure compensator must be arranged to compensate to qualify as being arranged to “substantially” compensate axial pressure force.  Additionally, there is improper antecedent basis for “the channel” in Lines 14-15.  It is not clear if “the channel” refers to the “internal channel” of the housing, the “liquid channel” of the nozzle head support shaft, or something else.  For the purpose of examination, Claim 1 Lines 13-15 will be interpreted to state “wherein the axial pressure compensator is arranged to compensate axial pressure force from liquid entering the internal channel at the liquid inlet end”. 
Claims 2-15 depend from Claim 1, therefore Claims 2-15 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.
Claim 2 is also indefinite because Lines 2-4 state “an inlet opening of each liquid guiding channel being in fluid communication with the liquid inlet end of the internal channel” and the term “the liquid inlet end of the internal channel” lacks proper antecedent basis.  It is not clear if “the liquid inlet end of the internal channel” is the same as “the liquid inlet end” that is part of the longitudinal housing in Claim 1 from which Claim 2 depends.  For the purpose of examination, “the liquid inlet end of the internal channel” will be interpreted as “the liquid inlet end”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,193,169 to Steinhilber et al. (“Steinhilber”).
As to Claim 1, Steinhilber discloses a  high pressure nozzle (Fig. 2 #1 “nozzle”), comprising: 
a longitudinal housing (See Annotated Fig. 2, the longitudinal housing is made up of #2, #6, and #9) having a liquid inlet end (See Annotated Fig. 2) and a liquid outlet end (See Annotated Fig. 2) opposite to the liquid inlet end and comprising an internal channel running from the liquid inlet end to the liquid outlet end (See Annotated Fig. 2, the internal channel is the space within #2, #6 and #9 that runs between the liquid inlet end and the liquid outlet end),
a nozzle head support shaft (See Annotated Fig. 2), rotatably arranged partially in the internal channel and comprising a liquid channel (Fig. 2 #34 “blind bore”) in fluid communication with the internal channel (See Col. 3 Lines 59-65), and 
a rotary nozzle head (Fig. 2 #22 “nozzle head”) supported on the nozzle head support shaft and arranged outside the housing (See Annotated Fig. 2), wherein the rotary nozzle head is arranged to rotate about a longitudinal axis of rotation to provide a rotating spraying of liquid jetted from the rotary nozzle head (See Annotated Fig. 2 and Col. 4 Lines 33-37), 
characterized in that the high pressure nozzle comprises an axial pressure compensator (Fig. 2 #28 “insert body” which is equivalent to a bearing that the turbine shaft 26 is inserted into.) arranged in the internal channel (See Annotated Fig. 2), wherein the axial pressure compensator is arranged to substantially compensate axial pressure force from liquid entering the channel at the liquid inlet end (See Col. 4 Lines 15-33).
As to Claim 2, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the axial pressure compensator comprises a plurality of liquid guiding channels (Fig. 1 #31 “bores”), an inlet opening of each liquid guiding channel being in fluid communication with the liquid inlet end of the internal channel (See Annotated Fig. 2) and an outlet opening of each liquid guiding channel being in fluid communication with the liquid channel of the nozzle head support shaft (See Annotated Fig. 2).
As to Claim 3, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the housing comprises a first housing part (Fig. 2 #9) and a second housing part (Fig. 2 #2 and #6), wherein the axial pressure compensator is clamped between the first housing part and the second housing part (See Annotated Fig. 2, the axial pressure compensator appears to be clamped by the first housing part #2 such that it is between the first housing part and the second housing part).
As to Claim 4, in reference to the nozzle of Steinhilber as applied to Claim 3 above, Steinhilber further discloses wherein the first housing part and the second housing part are fixed on each other by a screw thread connection (See Col. 2 Lines 54-58).
As to Claim 5, in reference to the nozzle of Steinhilber as applied to Claim 4 above, Steinhilber further discloses wherein the housing comprises a first support surface facing at least partially towards the liquid inlet end (See Annotated Fig. 2), wherein the axial pressure compensator comprises a second support surface placed against the first support surface (See Annotated Fig. 2).
As to Claim 6, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the axial pressure compensator comprises a cylindrical bearing seat (See Annotated Fig. 2-Detail) and wherein the nozzle head support shaft comprises at one end a cylindrical outer bearing surface (See Annotated Fig. 2-Detail, Merriam Webster defines a surface as the exterior or upper boundary of an object or body or an external part or layer therefore the section of the nozzle head support shaft shown in Annotated Fig. 2-Detail can be considered a cylindrical outer bearing surface), wherein the cylindrical bearing seat rotatably receives the cylindrical outer bearing surface (See Annotated Fig. 2-Detail and Col. 3 Lines 6-17, the cylindrical outer bearing surface and cylindrical bearing seat form a first bearing.).
As to Claim 7, in reference to the nozzle of Steinhilber as applied to Claim 6 above, Steinhilber further discloses wherein the outlet openings of the liquid guiding channels of the axial pressure compensator are arranged in the cylindrical bearing seat (See Annotated Fig. 2 and Annotated Fig. 2-Detail).
As to Claim 8, in reference to the nozzle of Steinhilber as applied to Claim 6 above, Steinhilber further discloses wherein the outlet openings of the liquid guiding channels end into a circumferential groove provided in the cylindrical bearing seat (See Annotated Fig. 2, each outlet opening of each liquid guiding channel ends at a hole in the cylindrical bearing seat). 
As to Claim 9, in reference to the nozzle of Steinhilber as applied to Claim 6 above, Steinhilber further discloses wherein liquid inlet openings (Fig. 2 #33 “transverse bores”) of the liquid channel of the nozzle head support shaft are provided in the cylindrical outer bearing surface (See Annotated Fig. 2-Detail).
As to Claim 10, in reference to the nozzle of Steinhilber as applied to Claim 6 above, Steinhilber further discloses wherein a diameter of the cylindrical bearing seat is larger than a diameter of cylindrical outer bearing surface such that, during use, a liquid bearing layer is created between the cylindrical bearing seat and the cylindrical outer bearing surface (See Annotated Fig. 2 and Annotated Fig. 2-Detail, an external diameter D4 of the cylindrical outer bearing seat is larger than an external diameter D3 of the cylindrical bearing seat such that a liquid bearing layer is created in a corner between the cylindrical bearing seat and the cylindrical outer bearing surface).
As to Claim 11, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the second housing part comprises a cylindrical inner bearing surface (See Annotated Fig. 2) and wherein the nozzle head support shaft comprises a second cylindrical outer bearing surface (See Annotated Fig. 2) which is aligned with the cylindrical inner bearing surface to form a second bearing for the nozzle head support shaft in the housing (See Annotated Fig. 2, the cylindrical inner bearing surface and second cylindrical outer bearing surface are aligned to form a second bearing).
As to Claim 12, in reference to the nozzle of Steinhilber as applied to Claim 11 above, Steinhilber further discloses wherein a diameter of the second cylindrical outer bearing surface is smaller than the diameter of the cylindrical outer bearing surface (See D2 compared to D1 in Annotated Fig. 2-Detail), wherein a circumferential shoulder connects the second cylindrical outer bearing surface and the cylindrical outer bearing surface (See Annotated Fig. 2-Detail), wherein a corresponding shoulder (See “housing shoulder” in Annotated Fig. 2-Detail) is provided in the housing to form an axial liquid bearing in direction of the liquid outlet end of the housing (See Annotated Fig. 2-Detail and Col. 4 Lines 29-31, the housing shoulder and circumferential shoulder have space between them for liquid to flow such that a layer of liquid is formed at 23 that provides force on the nozzle head support shaft.  Merriam Webster defines a bearing as an object, surface, or point that supports, thus a layer of liquid between the housing shoulder and circumferential shoulder can be considered an axial liquid bearing).
As to Claim 13, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the nozzle head support shaft comprises a rounded surface facing towards a flat surface of the axial pressure compensator to form an axial bearing in direction of the liquid inlet end (See Annotated Fig. 2, a bottom surface of 26 of the nozzle head support shaft is circular and thus rounded, and the bottom surface of 26 faces towards a flat circular surface of 28 at the bottom of bore 27 of the axial pressure compensator.  An axial bearing in a direction of the liquid inlet end is formed as the first bearing shown in Annotated Fig. 2).
As to Claim 14, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the axial pressure compensator comprises a conical surface facing towards the liquid inlet end of the housing to distribute the flow of liquid over the circumference of the axial pressure compensator (See #28 in Fig. 2 and See Col. 3 Lines 35-40, the axial pressure compensator is in the form of a flat truncated cone therefore it comprises a conical surface).
As to Claim 15, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the nozzle head comprises one or more jetting channels (Fig. 2 #41 “nozzle outlets) that are offset with respect to the axis of rotation of the nozzle head (See Annotated Fig. 2).

    PNG
    media_image1.png
    901
    1006
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    998
    1340
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
July 18, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 19, 2022